385 U.S. 7 (1966)
CALCATERRA
v.
ILLINOIS.
No. 267.
Supreme Court of United States.
Decided October 10, 1966.
APPEAL FROM THE SUPREME COURT OF ILLINOIS.
Charles A. Bellows for appellant.
William G. Clark, Attorney General of Illinois, and Richard A. Michael, Assistant Attorney General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.